Citation Nr: 1219909	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-38 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection a left ankle disability, to include as secondary to the Veteran's service-connected bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), depression, anxiety disorder not otherwise specified (NOS), and panic disorder.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of his hearing has been associated with the record.

In February 2011 the Board reopened the Veteran's claims of entitlement to service connection for anxiety disorder and a bilateral ankle condition.  It also denied service connection for a right ankle disability, a bilateral hip disability, a bilateral wrist disability, and a low back disability.  The issues of entitlement to service connection for a left ankle disability, an acquired psychiatric disorder, bilateral hearing loss disability, diabetes mellitus, and a heart condition were remanded for additional development of the record.

As noted by the Board in February 2011, the Veteran has received various psychiatric diagnoses, to include major depressive disorder, PTSD, anxiety disorder, and panic disorder.  As such, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, PSTD, anxiety disorder, and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

FINDINGS OF FACT

1.  A left ankle disability was not manifest in service and is unrelated to service; left ankle disability is unrelated to a service-connected disability.

2.  The Veteran does not have a diagnosis of PTSD.

3.  An acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder NOS, and panic disorder, was not manifest in service and is unrelated to service.

4.  Bilateral hearing loss disability was not manifest in service or within one year of separation from service, and is unrelated to service.

5.  Diabetes mellitus was not manifest in service or within one year of separation, and is unrelated to service.

6.  A heart condition was not manifest in service or within one year of separation, and is unrelated to service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A left ankle disability is not proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011). 

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Diabetes mellitus was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  A heart condition was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2005 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify relevant evidence.  
Specifically, he was asked to provide dates of medical treatment during service and indentify sources of current treatment.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  Similar guidance was provided in February 2006.

In an April 2006 letter, the Veteran was asked to provide information concerning his claimed PTSD.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In June 2006 the Veteran was advised that the RO had been unable to verify any possible combat decorations or awards the Veteran had received during service.  He was again asked to provide information concerning his claimed PTSD.

Letters in August 2008 and October 2008 requested additional information from the Veteran and advised him of the status of his claims.  A March 2011 letter also advised him of the status of his claims.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified treatment records have been associated with the claims file.  The available evidence includes service and VA treatment records.  The Veteran has also been afforded VA examinations.  The Board finds that the examinations are adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records.  Finally, the Board notes that the Veteran has been afforded the opportunity to testify before the undersigned.  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and posed questions regarding the possibility of outstanding evidence.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

General Legal Criteria

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular renal disease, including hypertension, as well as diabetes mellitus and organic diseases of the central nervous system such as hearing loss, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Left Ankle Disability

The Veteran complained of pain in his wrists, knees, and ankles in August 1972.  He subsequently reported pain radiating from his knees to his ankles.  On separation examination in March 1974, the Veteran denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and foot trouble.  Clinically his feet and lower extremities were normal.  The summary of defects and diagnoses did not include any reference to the Veteran's ankles, and he was deemed qualified for release from active duty.  

On enlistment examination for the Army Reserves in July 1977, the Veteran denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and foot trouble.  Clinically his feet and lower extremities were again noted to be normal.  The summary of defects and diagnoses did not include any reference to the Veteran's ankles, and he was deemed qualified for enlistment.  

An April 2004 MRI report indicates the Veteran's complaints of right ankle pain.

In September 2004 the Veteran reported ankle pain of 25 years' duration.  He stated that his symptoms started when running in over-sized boots during service.  He denied isolated injury.  Examination revealed tenderness to palpation over the deltoid ligament.  The Veteran had good tibio-talar and sub-talar motion.  X-rays revealed mild arthrosis and well maintained joint spaces.  The impression was mild degenerative joint disease.  The provider indicated that the Veteran would benefit greatly by weight reduction and general conditioning.  

On VA fee basis examination in July 2005, the Veteran reported that he began to have pain in his ankles in 1972.  He attributed his ankle complaints to walking and ill-fitting foot wear during service.  X-rays were negative with the exception of calcaneal spurring.  

In September 2006 a VA examiner noted that the Veteran walked with a limp from knee pain.  

In December 2007 a VA provider noted the Veteran's reported history of a history of frequent falls, resulting in many injuries.  No mention was made of his left ankle.

On VA examination in October 2008 the Veteran reported having been treated for ankle pain during service.  The examiner acknowledged a 1972 record showing complaints of ankle pain.  He noted that X-rays at the time of examination revealed a left inferior calcaneal osteophyte but were otherwise unremarkable.  He concluded that a bilateral ankle condition was not due to any service-connected bilateral knee arthritis.  He noted documented injury to the ankles following service but none in service.  

In December 2009 a VA examiner noted tenderness over the left peroneal tendons.  He concluded that the Veteran's ankle complaints were not related to service, noting that there was only one complaint relating to the ankles in service and no follow-up records to demonstrate a chronic disabling condition.  He also stated that the Veteran's gait was not sufficiently abnormal to cause ankle problems.

During his May 2010 hearing, the Veteran testified that his ankle problems started after service due to his knees giving out.  

The Veteran was afforded an additional VA examination of his claimed left ankle disability in April 2011.  He reported that he fell in 2007 and fractured his left ankle.  The examiner noted that there were no X-ray studies documenting a fracture of the left ankle, although an MRI report documented osteochrondral fracture on the right.  He indicated that he had previously examined the Veteran and that a diagnosis was rendered for the right ankle.  The Veteran endorsed deformity, giving way, pain, and stiffness of his ankle.  He noted that he had pain with walking and was unable to run.  Following physical examination, the diagnosis was minimal degenerative changes of the left ankle.  The examiner noted that they were consistent with the Veteran's age.  He pointed out that there was no history of documented continuing complaints or treatment to indicate a chronic disabling condition.  He indicated that the records were silent for a period of more than 30 years.  He concluded that the claimed left ankle disability was not related to service.
	
Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for a left ankle disability.  In that regard, the Board finds that the most competent and probative evidence of record does not etiologically link any current findings referable to the Veteran's left ankle to service or to a service connected disability.  Service treatment records reflect only two complaints of ankle pain, and in neither of those instances was a clinical diagnosis made.  Moreover, during enlistment examination for the Army Reserves in July 1977, the Veteran denied pertinent symptoms.  The first indication of post-service complaints referable to the Veteran's left ankle dates to September 2004, when the Veteran reported a 25 year history of ankle pain.

To the extent that the Veteran argues that he has experienced a continuity of symptoms relating to his left ankle since service, the Board observes that such a report is unreliable, not credible and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Clearly, a Veteran is competent to report that he experienced symptoms referable to his left ankle in the years following service.  See Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran reports that he dealt with left ankle symptoms in the years directly following separation, the clinical examination at separation revealed lower extremities and the Veteran denied any associated symptoms.  Moreover, he also denied pertinent symptoms on enlistment examination in 1977.  

The Veteran's current claims of continuity of symptoms since service are contradicted by the contemporaneous silent and normal March 1974 and July 1977 examination reports.  Thus, the Board concludes that any assertion that the Veteran "noted" a chronic left ankle disability during service is not credible.  See Savage v. Gober, 10 Vet. App. 488   (1997); McCormick  v. Gober, 14 Vet. App 39 (2000).  As required by the Federal Circuit in Buchanan, the Board has considered the lay statements by the Veteran.  However, the objective record conflicts with his statements and there is an absence of contemporaneous medical evidence which weighs against his assertion of continuity.  Any statement, lay or medical, that symptoms continued during service and thereafter is not credible.  In summary, the evidence establishes a remote, post-service onset of the current left ankle complaints. 

The Board also observes that VA examiners have concluded that the Veteran's claimed left ankle disability is not related to service or to a service-connected disability.  In essence, the examiners provided reasoned opinions based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiners obtained a history from the Veteran, reviewed the claims file, and conducted complete examinations.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and his first complaints weighs against granting the claim on a direct basis.  

The Board also acknowledges the Veteran's own assertions that he has a left ankle disability that is related to service or to service-connected disability.  As noted, the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  In this regard, the Board is cognizant that the Veteran can describe his symptoms during active duty and in the years thereafter.  However, as a lay person, he is not competent to offer an opinion on the likelihood any current ankle disability is related to service or to a service-connected disability.  The Board finds the most probative evidence of record to be the opinions rendered by the competent VA health care providers.    

In summary, no medical professional has attributed the Veteran's claimed left ankle disability to service or to a service-connected disability.  In that regard, the Board places much more weight on the opinion of the competent VA health care providers who conducted physical examinations and reviewed the record, than on the Veteran's lay assertions that his claimed left ankle disability is related to service or to a service connected disability.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

Service treatment records are completely negative for any diagnosis, complaint or abnormal finding pertaining to the Veteran's psychiatric health.  On separation examination in March 1974, the Veteran was noted to be psychiatrically normal.  No psychiatric findings were noted in the summary of defects and diagnoses, and the Veteran was deemed qualified for separation from active service.  The Veteran was also psychiatrically normal and deemed qualified for enlistment when examined for Army Reserves enlistment in July 1977.

The Veteran was psychiatrically hospitalized at a VA facility from May 1979 to July 1979.  The discharge summary notes that the Veteran had been experiencing difficulty since his divorce two years previously.  He denied previous psychiatric treatment, noting that he had relied on a priest.  He related that his oldest child died of leukemia while was still in the service and that things had not been the same since.  The provider noted that the history of the Veteran's current illness began two to four weeks prior to admission with depression, anxiety, poor sleep, and being unable to function in his employment.  

Ten days following his discharge, the Veteran was readmitted and remained hospitalized until August 1979.  He requested readmission due to extreme nervousness, restlessness, and sleep disturbance.  He related his problems to the loss of his family by divorce two years previously.  He also related that four years previously, his oldest child had died of leukemia.  

In October 1979 he was noted to have been hospitalized by VA for anxiety neurosis with somatization and depressive features, and discharged in August 1979.  The provider noted that the Veteran's diagnoses were presumably related to a divorce and the death of a daughter.   

In December 1979 a VA provider noted that the Veteran had been treated for anxiety neurosis with somatization and depressive features, probably due to the death of his daughter four years previously and divorce two years previously.  

The Veteran was again hospitalized psychiatrically from December 1983 to January 1984.  The discharge summary notes that the reason for his admission was alcohol rehabilitation treatment.  The Veteran reported increased uncontrolled drinking with frequent aggressive behavior while intoxicated.  

The Veteran underwent inpatient care at a VA facility from September to October 1984.  The discharge summary notes that he was admitted because of acute anxiety attacks during which he hyperventilated and had palpitations.  The admission diagnosis was generalized anxiety disorder.  The Veteran reported that he had his first anxiety attack in 1977 following the death of his four-year-old daughter from leukemia.  He noted that following her death, he began to heavily abuse alcohol and also experienced the loss of his family through divorce.  

In an October 1984 claim, the Veteran reported onset of depression in 1975.

On VA hospitalization in February 2000 for detoxification from alcohol, the Veteran denied signs and symptoms of depression.  

In March 2000 the Veteran stated that he lost a daughter and had been treated for depression with Valium in the past.  He denied current depressive symptoms.

The Veteran was again hospitalized in August 2000 for detoxification.  Mental status examination revealed euthymic mood and affect appropriate to immediate thought.  The Axis I diagnoses were alcohol dependence and alcohol withdrawal.  

In November 2000 the Veteran again presented requesting alcohol detoxification.  He endorsed depressed mood for the previous five or six months.  He also endorsed increasing anxiety on withdrawal.  The discharge diagnoses were alcohol dependence, alcohol withdrawal, and anxiety disorder not otherwise specified (NOS).  

In March 2002 the Veteran reported depression and bad thoughts of five days' duration.  He referred to a family situation involving his sister's mental illness as well as the loss of his daughter 30 years previously.  In April 2002 the Veteran described himself a life-long worrier.  The assessment was alcohol dependence, adjustment disorder with depressed mood, and generalized anxiety disorder.

A VA domiciliary record dated in August 2002 indicates the Veteran's report that he started drinking heavily following the death of his daughter.  

During hospitalization in July 2004 the Veteran reported that one of his stressors was the memory of his first-born daughter who died of leukemia.  

An April 2005 VA substance abuse treatment plan individual note indicates the Veteran's report of unresolved grief issues about the death of his daughter at age four from leukemia.  

A February 2006 VA discharge summary indicates Axis I diagnoses of depression NOS and alcohol dependence.  The Veteran reported a history of depression and anxiety related to the death of his daughter at age four.

In March 2006 the Veteran reported ongoing dreams of his daughter, who died of leukemia in 1975.  He stated that she was sick for four years.  The assessment was alcohol abuse and mood disorder related to prolonged alcohol abuse, probably originating as an adjustment disorder.  

In August 2006 the Veteran reported that he had experienced a significant stressor the previous day when he went to the hospital with his grandson.  He stated that it brought back memories of the death of his daughter; he expressed anger at his inability to get over her death.

In a September 2006 statement, the Veteran's VA physician indicated that the Veteran's major diagnosis was depression NOS which was moderate, ethanol dependence in partial early remission, and PTSD with nightmares almost every night.

In September 2006 a VA provider noted that the Veteran's PTSD symptoms included flashbacks and nightmares about his daughter.

In October 2006 the Veteran reported that he had been depressed since his four-year-old daughter passed away in 1975.

On discharge from detoxification in October 2008 the diagnoses were alcohol dependence, PTSD and major depressive disorder.

A February 2010 VA psychiatry record indicates an Axis I assessment of alcohol dependence, depression NOS, panic attack and history of benzo dependence.

At his May 2010 hearing, the Veteran testified that during service he received news that his daughter had leukemia.  He indicated that he had experienced symptoms since his daughter had gotten sick.  He stated that he was told that his symptoms began when his daughter got sick.  

A VA psychological examination was conducted in April 2011.  The examiner noted that the Veteran carried diagnoses of depressive disorder NOS, alcohol dependence, and panic disorder with agoraphobia.  The Veteran reported that he experienced depression anxiety, and insomnia after learning in the early 1970s that his daughter had a terminal illness.  He noted that his current symptoms included intermittent depressed and anxious mood, panic attacks, crying spells, poor sleep, fatigue, memory loss, and social withdrawal.  With respect to PTSD, the examiner noted that the Veteran's stressor was his daughter's terminal illness and death.  The Veteran related that he was notified during active service that one of his children had died, and that it was very distressing for him.  He returned home to learn that his daughter was still alive but had terminal leukemia; he noted that she lived for a few years and that it was a difficult period for him.  

The examiner concluded that the Veteran's stressor was adequate to support the diagnosis of PTSD.  However, she also concluded that the Veteran did not have a diagnosis of PTSD that met the diagnostic criteria for that disorder under the DSM-IV criteria.  She opined that the Veteran's current acquired psychiatric disorders were less likely as not caused by or a result of active service.  She pointed out that the Veteran currently met the DSM-IV criteria for depressive disorder, alcohol dependence, and panic disorder, but that those diagnoses appeared to have had their onset following service and were not directly related to service experienced.  She noted that service treatment records indicated that the Veteran denied emotional difficulties on separation examination, and no psychiatric abnormalities were noted; she also noted that examination in 1977 yielded identical results.  She indicated that the Veteran did not receive mental health treatment until 1979 and notes from that treatment identified the onset of anxiety to two to four weeks prior to admission.  She noted that a subsequent hospitalization record reflects the Veteran's report of his first panic attack in 1977.  She stated that treatment records from the 1970s consistently indicated the Veteran's report of onset of a mood disturbance following his daughter's death, which occurred after military discharge.  She noted that there was no objective evidence to support the Veteran's current report that he experienced mood disturbance when he was told of his daughter's illness during service.  She concluded that the Veteran did not appear to meet the DSM-IV criteria for PTSD in terms of the number of symptoms required for the diagnosis.  She indicated that the Veteran's description of the most salient trauma was that of losing his daughter rather than the mistaken death notification in service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran does have the claimed disability.  This element may only be shown through evidence of a diagnosis.  

In this case, although the record contains evidence showing psychiatric treatment, the weight of the evidence is against a finding that the Veteran currently has PTSD related to an in-service stressor.  In this regard, the Board acknowledges that the Veteran's VA physician stated in September 2006 that the Veteran carried a diagnosis of PTSD, and that an October 2006 discharge summary includes a diagnosis of PTSD.  However, neither of the records noting such a diagnosis include a discussion of whether the Veteran's symptoms fully meet the diagnostic criteria set forth for an accurate diagnosis.  

On the other hand, the April 2011 examiner concluded, after review of the record and clinical interview, that the Veteran did not have a diagnosis of PTSD that met the criteria for that disorder under the DSM-IV criteria.  She further noted that the Veteran did not appear to meet the criteria for PTSD in terms of the number of symptoms required for the diagnosis.  She pointed out that the most salient trauma was that of losing his daughter, rather than the mistaken death notice during service, and that the date of his daughter's death was after service discharge.  

In assigning high probative value to the VA examiner's opinion, the Board notes that she reviewed the record, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the unsupported statements made by VA providers and the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau.  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

To the extent that the Veteran claims that he has an acquired psychiatric disorder other than PTSD that is related to service, the Board observes the record contains diagnoses of depression, anxiety disorder NOS, and panic disorder.  There is no evidence of such diagnoses in service or for many years thereafter.  Here, the Veteran was psychiatrically normal both at discharge in March 1974 and when examined for enlistment in the Army Reserves in July 1977.  The record demonstrates that he first sought psychiatric treatment in May 1979.  At that time, he reported a two year history dating to his divorce; he also reported that this current illness began two to four weeks prior to admission with symptoms including depression.  In essence, the record is negative with respect to any objective findings of psychiatric symptoms prior to May 1979.  Moreover, during subsequent treatment, the Veteran related his problems to his divorce and to the death of his oldest child, both of which reportedly occurred following the Veteran's discharge from service in May 1974.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions, to include psychiatric symptoms.  See Jandreau.  However, competency must be distinguished from credibility, and, in this instance, the Board finds that the Veteran's reports of developing a chronic psychiatric disorder as the result of service is not credible.  The Board again notes that the first objective evidence pertaining to the Veteran's psychiatric health dates to 1979, when the Veteran related his symptoms to his divorce two years previously rather than to any in-service incident or injury.  Subsequently, in October 1984, he reported onset of depression in 1975.  

The Board also notes that the April 2011 examiner indicated that the diagnoses found on examination, depressive disorder, alcohol dependence, and panic disorder, appeared to have had their onset following service and were not directly related to service.  She pointed out that the Veteran did not receive treatment until 1979 and that the notes of that treatment identified onset two to four weeks prior to hospital admission.  She indicated that records from the 1970s consistently indicated the Veteran's report of onset of a mood disturbance following his daughter's death.  The Board finds that this examiner's opinion is highly probative in that she specifically discussed relevant evidence used in forming her opinion.  There is no indication that she was not fully aware of the Veteran's history or that she misstated any relevant fact.  Thus, the Board finds that her opinion carries greater probative weight than the Veteran's unsupported statements regarding the etiology of his claimed acquired psychiatric disorder.  See Prejean; Neives-Rodriguez.  

In summary, there is no credible evidence of a chronic psychiatric disorder in service, and no credible evidence of a continuity of symptomatology since service. As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Bilateral Hearing Loss Disability

On enlistment examination in May 1972, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:







HERTZ




500
1000
2000
3000
4000
Right

5
5
0
not tested
5
Left

10
5
5
not tested
20

No defect in hearing acuity was listed in the summary of defects and diagnoses and the Veteran was determined to be qualified for enlistment.  

During his separation examination, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ




500
1000
2000
3000
4000
Right

5
5
5
5
5
Left

10
5
5
5
15

The summary of defects and diagnoses did not include any reference to the Veteran's hearing acuity, and he was deemed qualified for separation.

On enlistment examination for the Army Reserves in July 1977, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ




500
1000
2000
3000
4000
Right

10
5
5
15
10
Left

5
10
10
10
15

The summary of defects and diagnoses did not include any reference to the Veteran's hearing acuity, and he was deemed to be qualified for enlistment.

The results of audiometric testing in March 2001 reflect that the Veteran had a current hearing loss disability for compensation purposes.  

A VA otolaryngology note dated in March 2005 reflects the Veteran's report of noise exposure during service working in a warehouse and with helicopters.  He endorsed slowly progressive hearing loss.  Following testing, the assessment as mild to severe mixed hearing loss bilaterally, worse on the left, with significant asymmetry of bone conduction scores.  

On audiological assessment in May 2006 the Veteran reported gradually worsening hearing loss bilaterally since 1973.  He stated his belief that his hearing loss was due to noise in a large warehouse and from helicopters while he was in service.  Hearing aids were ordered.

On VA examination in October 2008, the Veteran's history was reviewed.  He reported hearing loss bilaterally since 1978.  Following diagnostic testing, the impression was mild to moderate sensorineural hearing loss on the right and moderate sensorineural hearing loss on the left.  The examiner concluded that the was less likely as not that hearing loss had its origin during service, as hearing was within normal limits on both enlistment and separation examinations.

At his May 2010 hearing, the Veteran testified that he was exposed to noise in a warehouse, and that helicopters operated right next to the warehouse.  He stated that he first noticed that his hearing was getting bad in 1974.  

On VA examination in April 2011, the Veteran's history was reviewed.  He reported noise exposure to packing machines and helicopters.  Following examination and diagnostic testing, the examiner opined that hearing loss was not caused by or a result of in-service noise exposure.  She reasoned that review of the service treatment records revealed no clinically significant threshold shift between enlistment and separation.  She noted that hearing acuity was normal on both occasions with normal hearing also indicated on examination in 1977, three years after service.  

The Board has concluded that service connection is not warranted for bilateral hearing loss disability.  Even if the Board was to assume that the Veteran was exposed to acoustic trauma in service, objective audiometric findings fail to show significant decreased hearing acuity during service or for many years thereafter.   Here, the April 2011 VA examiner concluded that the current hearing loss was not related to service.  The examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  She pointed out that the service treatment records revealed no clinically significant threshold shift between enlistment and separation, noting that hearing acuity was normal on both occasions.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, she provided a full discussion of the Veteran's documented history and of his own reported history before ultimately concluding that the Veteran's hearing loss was not related to service.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Neives-Rodriguez.  

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  Here, the Veteran has reported the onset of hearing difficulty in service, but it also must be considered that he is recalling events that occurred decades ago.  The Board observes that the Veteran's subjective report of hearing difficulty in service are not borne out by the objective testing conducted at enlistment and separation.  Therefore, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record on the question of whether his current hearing loss as demonstrated on audiometric testing is related to service.  As noted, the April 2011 VA examiner considered his statements as to his history, but also considered the results of objective audiometric testing that occurred in service.  

In short, for the reasons and bases set forth above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Diabetes Mellitus

Service treatment records show that the Veteran's urine was negative for glucose in June 1972 and August 1972.  His urine was also negative for sugar on separation examination in March 1974.  On examination for enlistment in the Army Reserves in July 1977, urinalysis was negative for sugar.  At that time, the Veteran denied sugar or albumin in his urine.

On hospital admission in December 1983 laboratory testing was essentially normal.  Laboratory testing on hospitalization in 1984 was also negative for any pertinent findings.  

A March 1997 VA cardiac catheterization report indicates blood glucose of 264.

In July 1999, a VA provider noted a two year history of diabetes mellitus.  A June 2000 record notes the same history.  In August 2000 the Veteran reported a four year history of diabetes mellitus.  

In March 2005 a VA provider noted that the Veteran had diabetes mellitus times eight years.  In April 2005 the Veteran reported a 15 year history of diabetes mellitus.

In January 2007 the Veteran reported an approximate 16 year history of diabetes mellitus.  

At his May 2010 hearing, the Veteran testified that he was told during service that he was a borderline diabetic.  He stated that he was first diagnosed and treated with diet modification in approximately 1976.  He noted that he stared taking oral medication in approximately 1986 and that he had used insulin for two or three years.  

On VA examination in April 2011, the examiner indicated date of onset of his diabetes in 1996, when the Veteran was noted to have persistent elevations of blood sugars during routine lab testing.  The Veteran reported that he had sporadic elevations of blood sugar while on active duty.  However, the examiner noted that blood sugars were checked on multiple occasions as routine lab tests during psychiatric admissions from 1979 to 1984 and were all normal.  The examiner opined that diabetes mellitus was less likely as not caused by or the result of service.  He noted that health histories, physical examinations, and laboratory testing done from 1972 through 1979 did not record an abnormality which was diagnostic or indicative of diabetes mellitus.  He noted that the condition was actually diagnosed approximately 20 years following service and was mild in severity at the time of diagnosis.  He stated that once established, diabetes generally progressed in severity over time.  He indicated that if it had been present during service, it should have been detected in subsequent screening performed in the years following discharge.  He concluded that, due to the long period of time from active duty until the actual diagnosis of diabetes and lack of symptoms or objective findings or diabetes during active duty time, it was unlikely that the current condition of diabetes was due to service.

Upon review of the record, the Board concludes that service connection is not warranted for diabetes mellitus.  In that regard, the Board finds that the most competent and probative evidence of record does not etiologically link diabetes mellitus to service.  Service treatment records are completely negative for any diagnosis, complaint, or abnormal finding pertaining to diabetes.  During hospitalization in 1979 and 1984, laboratory testing was normal.  The first indication of elevated blood glucose dates to march 1997, when the Veteran underwent blood work for cardiac catheterization.  A VA record dated in July 1999 notes a two-year history of diabetes mellitus.  In essence, the record points to a remote, post-service onset of diabetes mellitus.

The Board also observes that the April 2011 VA examiner concluded that the Veteran's diabetes mellitus is not related to service.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview, and examination.  In determining that the Veteran's diabetes mellitus is not related to service, the examiner pointed out that blood sugars were normal during service and on multiple occasions from 1979 to 1984 during routine laboratory tests.  He noted that health histories, physical examinations, and laboratory testing done from 1972 through 1979 did not record an abnormality that was indicative of diabetes mellitus.  He indicated that once established, diabetes generally progressed in severity over time and that if it had been present during service, it should have been detected in subsequent screening performed in the years following discharge.  The Board assigns a high probative value to the examination report in that the examiner obtained a history from the Veteran, reviewed the claims file, and conducted a complete examination.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history and an appropriate examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and the first findings suggestive of diabetes mellitus weighs against granting the claim.  

The Board also acknowledges the Veteran's own assertions that he has diabetes mellitus that is related to service.  As noted, the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints and observable symptoms, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker.  As discussed, the VA examiner considered the Veteran's report of elevated blood sugar during active duty, but ultimately concluded that diabetes mellitus was not shown in service or until 20 years following service.  In summary, there is no competent evidence that diabetes is related to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examinations and reviewed the record, than on the Veteran's lay assertions that his diabetes is related to service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Heart Condition

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to hypertension or otherwise to the Veteran's cardiac health.  On separation examination in March 1974 the Veteran's heart was normal, and his blood pressure was 132/84.  He was deemed qualified for separation from service.  

On examination for enlistment into the Army Reserves in July 1977, the Veteran's heart was normal and his blood pressure was 116/70.  He denied pain or pressure in his chest, palpitation or pounding heart, heart trouble, and high or low blood pressure.  He was found to be qualified for enlistment.

An October 1979 VA record reflects a blood pressure reading of 130/78.

On hospital admission in December 1983 for alcohol rehabilitation, the Veteran's blood pressure was 150/94, but the provider noted that it returned to normal limits.  Physical examination was grossly within normal limits.  

On hospital admission in September 1984 physical examination included an EKG which revealed normal sinus rhythm with abnormal left axis deviation, with the suggestion of right ventricular conduction delay.  

A March 1997 VA treatment record indicates that the Veteran presented with a one week history of substernal chest pain.  Diagnostic catheterization revealed a 70 percent tapering lesion within the mid left anterior descending artery which was felt to be compatible with either congenital narrowing or muscle bridging.  He was referred for diagnostic ultrasound imaging.  That procedure revealed that the Veteran's heart was borderline in size.  Pleural thickening was seen along the right hemothorax.  No other gross abnormalities were seen.  

In June 1997 a Bruce exercise tolerance test was negative at moderate workload.  Blood pressure response was hypertensive.  

An April 1998 VA hospitalization record indicates that the Veteran was ruled out for myocardial infarction by enzymes in March 1997.  The provider noted that thallium showed a moderate decrease in inferolateral wall from apex to base with partial redistribution.  He also noted that cardiac catheterization in March 1997 showed a 70 percent mid left anterior descending stenosis and that ultrasound and catheterization revealed that it was not a plaque but congenital narrowing described as muscle bridging.  The Veteran presented in April 1998 complaining of shortness of breath, diaphoresis and precordial chest pain.  Blood pressure was 154/108.  The Veteran was admitted and ruled out for myocardial infarction.  

A January 1999 VA treatment record notes the Veteran's complaint of chest discomfort.  Following examination, the impression was non-cardiac chest pain.  At that time, a chest X-ray revealed an enlarged cardiac silhouette.  

An enlarged heart was noted in June 2002.  Ultrasound during June 2002 revealed no intraluminal plaque for thrombus formation.  The vessel seemed to have a congenital narrowing or muscle bridging effect in the mid-left anterior descending.  The area was plaque free.    

Testing in March 2007 revealed an enlarged cardiac silhouette and tortuous aortic arch.  The provider indicated that the findings were consistent with ischemia.  

Coronary artery disease is listed in a December 2009 VA problem list.  

At his May 2010 hearing the Veteran testified that he started having chest pain during basic training, and that he had no symptoms prior to service.  He stated that he was placed on light duty and was excused from various activities.  He noted that following service he first received treatment for similar symptoms in the 1980s.  

On VA examination in April 2011 the examiner noted that the Veteran was diagnosed with hypertension in 1985.  He indicated that there was no history of myocardial infarction, hypertensive heart disease, congestive heart failure, or other heart disease.  The examiner stated that the Veteran was born with a muscular bridge crossing the left anterior descending artery and causing a mild stenosis.  He noted that the narrowing was too tight to benefit from angioplasty or stenting and that it might not allow sufficient blood flow to the heart during times of strenuous exertion.  He indicated that cardiac catheterizations, the most recent in 2004, had not revealed any atherosclerotic plaques in the coronary arteries.  He opined that the stenosis of the left anterior descending coronary artery was less likely as not caused by or a result of service.  He reasoned that the Veteran had a documented congenital abnormality of the left anterior descending coronary artery (myocardial bridging) which had resulted in narrowing of the vessel.  He stated that in that condition, a coronary artery had a deeper segment that was surrounded by muscle, causing a narrowing or stenosis.  He indicated that the condition represented a defect that was a structural, inherent abnormality that was stable in nature.  He noted that it was present since birth, long before service.  He indicated that there was no evidence of atherosclerosis complicating the myocardial bridging based on the cardiac catheterization in 2004.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a heart condition.  Initially, the Board observes that service connection may not be granted for congenital or developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and Quirin v. Shinseki, 22 Vet. App. 390 (2009) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  Here, the Board finds that the most competent and probative evidence of record establishes that the Veteran has a congenital abnormality that has been present since birth, and that it is a structural abnormality that is stable in nature.  The record reflects that congenital narrowing or muscle bridging was first detected during diagnostic catheterization in March 1997.  At that time, no other abnormalities were seen.  The area was plaque free in June 2002 and 2004.  The Veteran was ruled out for myocardial infarction in April 1998 following complaints of chest pain.  

The Board additionally notes that the April 2011 VA examiner concluded that there was no evidence of atherosclerosis complicating the myocardial bridging based on previous cardiac catheterization.  The examiner stated that the Veteran was born with a muscular bridge crossing the left anterior descending artery, causing mild stenosis.  He opined that the stenosis was less likely as not caused by or a result of service.  He indicated that the condition represented a defect that was structural and inherent, and was stable in nature.  The Board assigns a high probative value to the examination report in that the examiner obtained a history from the Veteran, reviewed the claims file, and conducted a complete examination.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history and an appropriate examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion showing a service-incurred superimposed injury or disease on his congenital heart condition.  

The Board also acknowledges the Veteran's own assertions that he has a heart condition that is related to service.  As noted, the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints and observable symptoms, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker.  As discussed, the VA examiner considered the Veteran's report of symptoms in service, but ultimately concluded that there was no evidence of atherosclerosis complicating the myocardial bridging.  In summary, there is no competent evidence that a superimposed injury was incurred in service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted a physical examination and reviewed the record, than on the Veteran's lay assertions that he has a heart condition that is related to service.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, and panic disorder is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a heart condition is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


